UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2382


In re:   DANIEL JOHNSON WILLIS

                      Petitioner.



                            No. 15-2462


In re:   DANIEL JOHNSON WILLIS

                      Petitioner.



                            No. 15-2518


In re:   DANIEL JOHNSON WILLIS

                      Petitioner.



                            No. 16-1130


In re:   DANIEL JOHNSON WILLIS,

                      Petitioner.
    On Petition for Writs of Mandamus and Extraordinary Writ
(No. 4:15-mc-00004-H; 4:15-MC-00001-H; 4:15-mc-00002-H; 4:15-mc-
   00003-H; 4:15-mc-00004-H; 4:06-cv-00143-F; 4:96-cv-00006-H;
                         4:96-cv-00089-H)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Daniel Johnson Willis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Daniel Johnson Willis petitions for a writ of mandamus and

extraordinary writ seeking an order invalidating the preliminary

filing injunctions entered against him in this court and the

district court.         We conclude that Willis is not entitled to

relief.

       Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).          Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).    We have carefully reviewed Willis’s petitions for relief

and find them to be without merit.            Further, mandamus may not be

used as a substitute for appeal.             In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).                And, this court does not

have     jurisdiction    to    grant    mandamus     relief   against   state

officials.      Gurley v. Superior Court of Mecklenburg Cty., 411
F.2d 586, 587 (4th Cir. 1969).

       The relief sought by Willis is not available by way of

mandamus or extraordinary writ.             Accordingly, although we grant

leave    to   proceed   in    forma    pauperis    and   Willis’s   motion   to

supplement titled as a “motion to amend,” we deny the petitions.


                                        3
We     deny   Willis’s   motion       for       oral   argument    and    all    other

remaining pending motions filed by Willis.                        We dispense with

oral    argument   because      the    facts       and   legal     contentions     are

adequately     presented   in    the    materials        before    this   court    and

argument would not aid the decisional process.



                                                                   PETITIONS DENIED




                                            4